Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This action is responsive to the preliminary amendment filed on 10/17/2019.

Claims Status
2.	Claims 1, 12 and 15 have currently been amended. Claims 6-7 and 10 have currently been canceled.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-5, 8-9, and 11-15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of co-pending U.S. Patent Publication No. US 2017/0228258 (Application No. 15/491,267), herein after ‘267, in view of Kern et al (US 2007/0143764), published on June 21, 2007.
Per claim 1 of the instant application and claim 1 of ‘267, the limitations of each claims disclose a method for processing data, comprising:
 receiving by a device present at a mobile environment, data relating to a computerized task; obtaining information related to a future state of the device or the mobile environment or another device within the mobile environment; determining indications for resource availability associated with the future state; determining a scheme for performing at least part of the computerized task offsite, in accordance with the resource availability; and transmitting data over a communication channel to a remote computing platform for performing the at least part of the computerized task offsite, in accordance with the scheme.
Per claim 2 of the instant application and claim 2 of ‘267, the limitations of each claims disclose the method of claim 1, wherein determining the scheme comprises: determining at least two schemes for performing at least part of the computerized task offsite; computing a cost for each scheme of the at least two schemes; and selecting a scheme from the at least two schemes for which the cost is lower.
Per claim 3 of the instant application and claim 3 of ‘267, the limitations of each claims disclose the method of claim 2, wherein the cost function takes into account available bandwidth for transmitting data to an external network and receiving data form the external network.
Per claim 4 of the instant application and claim 4 of ‘267, the limitations of each claims disclose the method of claim 2, wherein the cost function takes into account required criticality of operations or of data. 
Per claim 5 of the instant application and claim 5 of ‘267, the limitations of each claims disclose the method of claim 2, wherein the cost function takes into account at least one factor selected from the group consisting of: performance parameters of device, the offsite computing platform and other device within the mobile; and required accuracy of the computerized task.
Per claim 8 of the instant application and claim 8 of ‘267, the limitations of each claims disclose the method of claim 1, wherein the information related to the future state includes information received from a navigation system.
Per claim 9 of the instant application and claim 9 of ‘267, the limitations of each claims disclose the method of claim 1, wherein the information related to the future state includes information received from a calendar event.
Per claim 11 of the instant application and claim 11 of ‘267, the limitations of each claims disclose the method of claim 1, further comprising: determining when the scheme is to be reassessed; and subject to determining that the scheme is to be reassessed, repeating said receiving the data relating to a computerized task; said obtaining the information related to the future state; said determining indications for resource availability; or said determining the scheme.
Per claim 12 of the instant application and claim 12 of ‘267, the limitations of each claims disclose a computerized system having a processor and a storage device, the processor being adapted to perform the steps of: 
receiving by a device present at a mobile environment, data relating to a computerized task; obtaining information related to a future state of the device or the mobile environment or another device within the mobile environment; determining indications for resource availability associated with the future state; determining a scheme for performing at least part of the computerized task offsite, in accordance with the resource availability; and transmitting data over a communication channel to a remote computing platform for performing the at least part of the computerized task offsite, in accordance with the scheme.
Per claim 13 of the instant application and claim 13 of ‘267, the limitations of each claims disclose the system of claim 12, wherein the processor is further adapted to perform the steps of: determining at least two schemes for performing at least part of the computerized task offsite, wherein the computerized task is expected to be performed as required, in accordance with the resource availability; computing a cost for each scheme of the at least two schemes; and selecting a scheme from the at least two schemes for which the cost is lower. 
Per claim 14 of the instant application and claim 14 of ‘267, the limitations of each claims disclose the system of claim 12, wherein the processor is further adapted to perform the steps of:
determining when the scheme is to be reassessed; and 
subject to determining that the scheme is to be reassessed, repeating said receiving the data relating to a computerized task; said obtaining the information related to the future state; said determining indications for resource availability; or said determining the scheme. 
Per claim 15 of the instant application and claim 15 of ‘267, the limitations of each claims disclose a computer program product comprising a computer readable storage medium retaining program instructions, which program instructions when read by a processor, cause the processor to perform: 
receiving by a device present at a mobile environment, data relating to a computerized task; obtaining information related to a future state of the device or the mobile environment or another device within the mobile environment; determining indications for resource availability associated with the future state; determining a scheme for performing at least part of the computerized task offsite, in accordance with the resource availability; and transmitting data over a communication channel to a remote computing platform for performing the at least part of the computerized task offsite, in accordance with the scheme.
‘267 does not explicitly disclose the data comprising a requirement for completion of the computerized task within a specified completion time, the future state including future time and location at the future time, and wherein the scheme ensures completion of the computerized task.

(par [0022] & [0059], which disclose a cost-based implementation for determining a time window for completing resource allocation tasks, based on data, including future jobs, based on geographical factors, among other aspects, i.e., a requirement for completion of the computerized task within a specified completion time, the future state including future time and location at the future time, and wherein the scheme ensures completion of the computerized task).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kern et al with the method, processor, and storage device of Publication US 2017/0228258 to include the data comprising a requirement for completion of the computerized task within a specified completion time, the future state including future time and location at the future time, and wherein the scheme ensures completion of the computerized task in order to determine anticipate and prepare for potential future-based resource allocation needs in a timely manner and in a way to prepare for unexpected resource costs-based scenarios and reduce resource allocation-based costs (Kern et al: pars. 0109).

Claim Rejections – 35 USC 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
6.	As per claim 15: the claim calls for a) a computer program product (i.e., an article of manufacture) and b) a processor (i.e., a machine) to perform claimed “steps of” upon reading program instructions retained by the computer readable storage medium. As the system includes two different structural elements (i.e., a computer program product and a processor), it is See IPXL Holdings, 430 F.3d at 1384 and In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303 (Fed. Cir. 2011); See also Ex parte Lozano (Appeal 2009-012018). For the purpose of applying art, the Examiner interprets the system comprising: a) a computer program product comprising a computer readable storage medium and a b) processor reading program instructions retained by the computer readable storage medium. 

Claim Rejections – 35 USC 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained through the invention is not identically disclosed or described as set forth in of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

8.	Claims 1, 8-9, 11-12, and 14-15 are rejected under 35 USC 103 as being unpatentable over Zhang et al (US 2012/0265884), in view of Gebhart et al (US 7,739,686), further in view of Barrett et al (US 2014/0195469).
With respect to claim 1, Zhang et al teaches a method for processing data, comprising:
 receiving by a device present at a mobile environment, data relating to a computerized task (par [0112], lines 7-14, which discloses receiving and storing data related to execution costs as historical data), 
par [0113], lines 1-8, which discloses collected execution cost data, from devices, such as a plurality of mobile devices, a PC, etc., utilized for predicting cost of execution); 
determining indications for resource availability associated with at least the future (fig. 7A, which discloses that the cost allocation prediction data corresponds to estimated resource allocation); 
determining a scheme for performing at least part of the computerized task offsite, in accordance with the resource availability (par [0085], lines 12-16, which discloses implementing a remote procedure call for web services based on application requirements); 
transmitting data over a communication channel to a remote computing platform for performing the at least part of the computerized task offsite, in accordance with the scheme (fig. 1, fig. 3, and par [0079], lines 10-15, which disclose transmitting data using a remote UI for cloud-based allocation of resources); and 
wherein the scheme is updated after said determining and before the completion of the computerized task (par [0132-0137], which disclose updating component values and location prior to execution of resource-based tasks).
Zhang et al does not explicitly teach the data comprising a requirement for completion of the computerized task within a specified completion time; the future state including time and location at the future; wherein the scheme ensures completion of the computerized task within the specified completion time.
Gebhart et al further teaches the data comprising a requirement for completion of the computerized task within a specified completion time (col. 6, lines 1-5 & claim 17, col. 6, lines 30-38, which disclose instructions for remote execution of a selected task, that is to be completed within a time period); and
wherein the scheme ensures completion of the computerized task within the specified completion time (col. 6, lines 1-5, “time limit for completing the selected task”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Zhang et al because incorporating the task execution mechanism of Gebhart et al within the cost assessment system of Zhang et al would provide the predictive result of decreasing latency in a process execution environment when implementing priority-based timed execution of requested tasked (disclosed by Gebhart et al).
Zhang et al and Gebhart et al do not explicitly teach the future state including time and location at the future.
Barrett et al further teaches the future state including time and location at the future (par [0013], lines 13-20 and par [0042], lines 1-9, which disclose the prediction of a future action taken including time and location of the event).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Zhang et al and Gebhart et al because incorporating the event prediction mechanism of Barrett et al within the cost assessment systems of Zhang et al and Gebhart et al would provide the predictive result of improving upon determining system metrics by implementing a system to predict updated system-based events in real-time (disclosed by Barrett et al).

With respect to claim 8, Zhang et al and Gebhart et al do not explicitly teach wherein the information related to the future state includes information received from a navigation system.
	However, Barrett et al teach the specified deficiencies (par [0014], lines 8-10, “navigation system predicts the address of the event”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Zhang et al and Gebhart et al because incorporating the event prediction mechanism of Barrett et al within the resource assessment systems of Zhang et al and Gebhart et al would provide the predictive result disclosed according to the motivation disclosed regarding claim 1.
Regarding claim 9, Zhang et al and Gebhart et al do not explicitly teach wherein the information related to the future state includes information received from a calendar event.
Barrett et al further teaches wherein the information related to the future state includes information received from a calendar event (par [0010], lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Zhang et al and Gebhart et al because incorporating the event prediction mechanism of Barrett et al within the cost assessment systems of Zhang et al and Gebhart et al would provide the predictive result disclosed according to the motivation disclosed regarding claim 1.
Regarding claim 11, Zhang et al and Gebhart et al do not explicitly teach when the scheme is to be reassessed; and subject to determining that the scheme is to be reassessed, repeating said receiving the data relating to a computerized task; said obtaining the information related to the future state; said determining indications for resource availability; or said determining the scheme.
Barrett et al further teaches determining when the scheme is to be reassessed (par [0017], lines 2-5, “repeating calendar event”); and subject to determining that the scheme is to be reassessed, repeating said receiving the data relating to a computerized task (par [0017], lines 1-10); said obtaining the information related to the future state; said determining indications for resource availability; or said determining the scheme.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Zhang et al and Gebhart et al because incorporating the event prediction mechanism of Barrett et al within the cost assessment systems of Zhang et al and Gebhart et al would provide the predictive result disclosed according to the motivation disclosed regarding claim 1.

With respect to claim 12, Zhang et al teaches a computerized system having a processor and a storage device, the processor being adapted to perform the steps of: 
receiving by a device present at a mobile environment, data relating to a computerized task (par [0112], lines 7-14, which discloses receiving and storing data related to execution costs as historical data), 
obtaining information related to a future state of the device or the mobile environment or another device within the mobile environment (par [0113], lines 1-8, which discloses collected execution cost data, from devices, such as a plurality of mobile devices, a PC, etc., utilized for predicting cost of execution); 
determining indications for resource availability associated with at least the future (fig. 7A, which discloses that the cost allocation prediction data corresponds to estimated resource allocation); 
determining a scheme for performing at least part of the computerized task offsite, in accordance with the resource availability (par [0085], lines 12-16, which discloses implementing a remote procedure call for web services based on application requirements); 
transmitting data over a communication channel to a remote computing platform for performing the at least part of the computerized task offsite, in accordance with the scheme (fig. 1, fig. 3, and par [0079], lines 10-15, which disclose transmitting data using a remote UI for cloud-based allocation of resources); and 
wherein the scheme is updated after said determining and before the completion of the computerized task (par [0132-0137], which disclose updating component values and location prior to execution of resource-based tasks).
Zhang et al does not explicitly teach the data comprising a requirement for completion of the computerized task within a specified completion time; the future state including time and location at the future; wherein the scheme ensures completion of the computerized task within the specified completion time.
However, Gebhart et al further teaches the data comprising a requirement for completion of the computerized task within a specified completion time (claim 17, col. 6, lines 30-38, which discloses instructions for remote execution of a selected task); and
col. 6, lines 1-5, “time limit for completing the selected task”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Zhang et al because incorporating the task execution mechanism of Gebhart et al within the cost assessment system of Zhang et al would provide the predictive result of decreasing latency in a process execution environment when implementing priority-based timed execution of requested tasked (disclosed by Gebhart et al).
Zhang et al and Gebhart et al do not explicitly teach the future state including time and location at the future.
Barrett et al further teaches the future state including time and location at the future (par [0013], lines 13-20 and par [0042], lines 1-9, which disclose the prediction of a future action taken including time and location of the event).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Zhang et al and Gebhart et al because incorporating the event prediction mechanism of Barrett et al within the cost assessment systems of Zhang et al and Gebhart et al would provide the predictive result of improving upon determining system metrics by implementing a system to predict updated system-based events in real-time (disclosed by Barrett et al).
Regarding claim 14, Zhang et al, Gebhart et al, and Vojnovic et al do not explicitly teach when the scheme is to be reassessed; and subject to determining that the scheme is to be reassessed, repeating said receiving the data relating to a computerized task; said obtaining the or said determining the scheme.
Barrett et al teach further teaches determining when the scheme is to be reassessed (par [0017], lines 2-5, “repeating calendar event”); and subject to determining that the scheme is to be reassessed, repeating said receiving the data relating to a computerized task (par [0017], lines 1-10); said obtaining the information related to the future state; said determining indications for resource availability; or said determining the scheme.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Zhang et al and Gebhart et al because incorporating the event prediction mechanism of Barrett et al within the cost assessment systems of Zhang et al and Gebhart et al would provide the predictive result disclosed according to the motivation disclosed regarding claim 12.
With respect to claim 15, Zhang et al teaches a computer program product comprising a computer readable storage medium retaining program instructions, which program instructions when read by a processor, cause the processor to perform: 
receiving by a device present at a mobile environment, data relating to a computerized task (par [0112], lines 7-14, which discloses receiving and storing data related to execution costs as historical data), 
obtaining information related to a future state of the device or the mobile environment or another device within the mobile environment (par [0113], lines 1-8, which discloses collected execution cost data, from devices, such as a plurality of mobile devices, a PC, etc., utilized for predicting cost of execution); 
fig. 7A, which discloses that the cost allocation prediction data corresponds to estimated resource allocation); 
determining a scheme for performing at least part of the computerized task offsite, in accordance with the resource availability (par [0085], lines 12-16, which discloses implementing a remote procedure call for web services based on application requirements); 
transmitting data over a communication channel to a remote computing platform for performing the at least part of the computerized task offsite, in accordance with the scheme (fig. 1, fig. 3, and par [0079], lines 10-15, which disclose transmitting data using a remote UI for cloud-based allocation of resources); and 
wherein the scheme is updated after said determining and before the completion of the computerized task (par [0132-0137], which disclose updating component values and location prior to execution of resource-based tasks).
Zhang et al does not explicitly teach the data comprising a requirement for completion of the computerized task within a specified completion time; the future state including time and location at the future; wherein the scheme ensures completion of the computerized task within the specified completion time.
However, Gebhart et al further teaches the data comprising a requirement for completion of the computerized task within a specified completion time (claim 17, col. 6, lines 30-38, which discloses instructions for remote execution of a selected task); and
wherein the scheme ensures completion of the computerized task within the specified completion time (col. 6, lines 1-5, “time limit for completing the selected task”).
disclosed by Gebhart et al).
Zhang et al and Gebhart et al do not explicitly teach the future state including time and location at the future.
Barrett et al further teaches the future state including time and location at the future (par [0013], lines 13-20 and par [0042], lines 1-9, which disclose the prediction of a future action taken including time and location of the event).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Zhang et al and Gebhart et al because incorporating the event prediction mechanism of Barrett et al within the cost assessment systems of Zhang et al and Gebhart et al would provide the predictive result of improving upon determining system metrics by implementing a system to predict updated system-based events in real-time (disclosed by Barrett et al).
9.	Claims 2-5 and 13 are rejected under 35 USC 103 as being unpatentable over Zhang et al (US 2012/0265884) in view of Gebhart et al (US 7,739,686) in view of Barrett et al (US 2014/0195469), further in view of Vojnovic et al (US 2012/0266176).
With respect to claim 2, Zhang et al, Gebhart et al and Barrett et al do not explicitly teach determining at least two schemes for performing at least part of the computerized task 
	However, Vojnovic et al teach the specified deficiencies, including determining at least two schemes for performing at least part of the computerized task offsite (par [0079], lines 1-7 & [0085], lines 5-10, which disclose remote allocation of scheduled tasks); computing a cost for each scheme of the at least two schemes (fig. 3 & par [0010], which disclose determining a cost for assigning tasks to various machines); and selecting a scheme from the at least two schemes for which the cost is lower (par [0033], lines 1-10, which discloses selecting a function for executing tasks based on assignment and task holding costs).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Zhang et al, Gebhart et al and Barrett et al because incorporating the task scheduling mechanism of Vojnovic et al within the resource assessment embodiments of Zhang et al, Gebhart et al and Barrett et al would provide the predictive result of allowing for more effective resource allocations when implementing task selection based on measured cost per task (disclosed by Vojnovic et al) for more optimal job execution and lower network latency.
Regarding claim 3, Zhang et al teach wherein the cost function takes into account available bandwidth for transmitting data to an external network and receiving data form the external network (par [0043], lines 3-7, “monetary costs associated with using the external resources, expected and/or expectable latency for delivering services by the external resources, network bandwidth for communication”).
Regarding claim 4, Zhang et al teach wherein the cost function takes into account required criticality of operations or of data (par [0009], lines 1-10 and par [0084], lines 8-12, which disclose the execution allocation cost assessment determined based on resource requirements).
Regarding claim 5, Zhang et al teach wherein the cost function takes into account at least one factor selected from the group consisting of: performance parameters of device (par [0098], which discloses allocation cost objectives including performance and monetary costs), the offsite computing platform and other device within the mobile; and required accuracy of the computerized task.
With respect to claim 13, Zhang et al, Gebhart et al and Barrett et al do not explicitly teach determining at least two schemes for performing at least part of the computerized task offsite; computing a cost for each scheme of the at least two schemes; and selecting a scheme from the at least two schemes for which the cost is lower.
	However, Vojnovic et al teach the specified deficiencies, including determining at least two schemes for performing at least part of the computerized task offsite (par [0079], lines 1-7 & [0085], lines 5-10, which disclose remote allocation of scheduled tasks); computing a cost for each scheme of the at least two schemes (fig. 3 & par [0010], which disclose determining a cost for assigning tasks to various machines); and selecting a scheme from the at least two schemes for which the cost is lower (par [0033], lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Zhang et al, Gebhart et al and Barrett et al because incorporating the task scheduling mechanism of Vojnovic et al within the resource Zhang et al, Gebhart et al and Barrett et al would provide the predictive result of allowing for more effective resource allocations when implementing task selection based on measured cost per task (disclosed by Vojnovic et al) for more optimal job execution and lower network latency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20210319